Citation Nr: 0414181	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from 
August 27, 2001, to May 5, 2003, and 50 percent disabling as 
of May 6, 2003. 



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 4, 2002, rating decision in which the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of service connection for PTSD and assigned a 30 
percent rating, effective April 8, 2002.  A November 20, 
2002, rating decision granted an earlier effective date of 
August 27, 2001.  The veteran timely appealed for a higher 
initial rating.  In a May 2003 rating decision, the RO 
granted an increased staged rating of 50 percent effective 
May 6, 2003, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran continues to appeal for higher staged 
ratings for the disability.  

The Board will decide whether the veteran was entitled to a 
rating higher than 30 percent for his PTSD from August 27, 
2001, to May 5, 2003.  Whereas, unfortunately, the remaining 
issue of his entitlement to a rating higher than 50 percent 
from May 6, 2003, onward must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning this latter issue.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating for 
PTSD, rated 30 percent disabling from August 27, 2001, to May 
5, 2003, and of whose responsibility-his or VA's, it is for 
obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained. 

2.  From August 27, 2001, to May 5, 2003, the veteran's PTSD 
caused insomnia, nightmares, anxiety, depression, a startle 
response, and intrusive thoughts about his combat 
experiences; there was no evidence, however, of a flattened 
affect, disturbance of speech, true panic attacks, impairment 
of memory, judgment, insight, difficulty or disturbance in 
motivation.
CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for the PTSD from August 27, 2001, to May 5, 2003.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.10, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in December 2001 apprising 
him of these VCAA notice and duty to assist requirements.  
And this procedural due process occurred prior to deciding 
his claim in November 2002.  So there was compliance with the 
mandated sequence of events (i.e., VCAA letter before initial 
denial) stipulated by the U.S. Court of Appeals for Veterans 
Claims (Court) in a recent precedent decision.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

That December 2001 VCAA letter specifically informed the 
veteran of the evidence and information needed to 
substantiate his claim for service connection for PTSD, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  He responded by 
stating that his only treatment for PTSD was at a VA 
outpatient clinic, and the RO obtained these records.  
He was also provided a VA examination.  He had requested 
service connection for PTSD in August 2001, so the VCAA 
letter he received in December 2001 was in this particular 
context-to address his claim for service connection-because 
this had not yet been granted, as opposed to his current 
appeal which is for a higher initial rating.  And although 
his claim currently before the Board involves the propriety 
of the initial rating, no longer his entitlement to service 
connection, the RO is not required to send another VCAA 
notice concerning this additional issue.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (that raises a new issue) in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).



A VA progress note dated in April 2002 noted the veteran had 
been sad or depressed for most of the last year.  

A VA initial psychiatric evaluation note dated June 10, 2002, 
is of record.  The veteran complained of nightmares, 
insomnia, and depression since separation from service.  He 
also noted that he has never had any previous psychiatric 
treatment.  He reported that his depression is getting worse 
with crying spells, anhedonia, social isolation and anxiety.  
The Axis I diagnosis was rule out PTSD from World War II.  
The Axis II diagnosis was deferred.  The Axis III diagnosis 
was hypertension, hearing impairment, and history of 
transient ischemic attack (TIA).  The Axis IV diagnosis was 
adjustment to lifecycle transition (retirement).  The Axis V 
Global Assessment of Functioning (GAF) score was 54.

The veteran underwent a PTSD intake evaluation at a VA 
outpatient clinic on June 20, 2002.  He noted that he was 
aboard a Landing Ship Tank (LST) in the Pacific during World 
War II when it was hit by a Japanese kamikaze plane that 
resulted in the deaths and injuries of fellow sailors.  He 
noted that he was aboard the LST during three typhoons.  He 
related that he suffered from nightmares, insomnia and 
depression due to reexperiencing these events.  The Axis I 
diagnosis was PTSD, rule out mild dementia.  There was no 
Axis II diagnosis.  The Axis III diagnosis was hypertension.  
The Axis IV severity of the psychosocial stressors was none.  
The Axis V GAF score was 65.

The veteran received subsequent therapy and medication at the 
VA outpatient clinic.  

A VA PTSD examination was conducted in August 2002.  The 
veteran noted that he has had insomnia, interrupted sleep, 
nightmares, intrusive thoughts, anxiety, and is easily 
startled since service in the Pacific aboard a LST during 
World War II.  He noted that he was aboard the LST during 
four typhoons.  Examination noted that he was alert, 
cooperative, and neatly dressed.  There were no loosened 
associations of flights of fancy.  His mood was pleasant and 
cooperative.  His affect was appropriate.  He had some 
nightmares and occasional intrusive thoughts.  There was no 
homicidal or suicidal ideation.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was correctly oriented in all spheres (i.e., times 3), to 
time, place, and person.  His memory, both remote and recent, 
was good.  His insight and judgment appeared to be adequate.  
The examiner noted that the veteran did not meet the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (hereinafter DSM-IV) 
criteria for PTSD.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified, which the examiner opined 
was secondary to the veteran's wartime experiences.  The Axis 
II diagnosis was none.  The Axis III diagnosis was none.  The 
Axis IV severity of the psychosocial stressors was some 
slight social impairment and difficulty with interacting with 
others.  The Axis V GAF was 65 with mild to moderate 
symptoms, has meaningful interpersonal relationships, 
and doing fairly well.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Since the veteran timely appealed the rating initially 
assigned for his PTSD, the Board must consider his possible 
entitlement to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Thus, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.

Here, though, the RO already has assigned separate ratings 
for separate periods of time based on the facts found, so the 
veteran already has a "staged" rating.  See Fenderson, 12 
Vet. App. at 125-26.  But the Board will only decide whether 
he deserves a rating higher than 30 percent from August 27, 
2001, to May 5, 2003.  Further development is needed to 
determine whether he deserves a rating higher than 50 percent 
during the period since May 6, 2003.

The General Rating Formula for Mental Disorders provides a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, 
self-care, and conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran has not demonstrated the level of disability that 
would support a rating of 50 percent during the initial time 
period at issue.  On VA examination in August 2002, there is 
no indication of disturbance of speech, true panic attacks or 
of impairment of memory, judgment, affect, thinking, mood, 
insight or difficulty in establishing or maintaining 
effective relationships.  And even he has personally denied 
experiencing homicidal or suicidal ideation.  

The veteran does, however, endorse some insomnia, and he has 
nightmares of his wartime experiences, depression, anxiety, 
and a startle response.  

In addition, the veteran was given a GAF score of 65 both by 
the examiner who conducted the June 2002 PTSD intake 
evaluation and the examiner who conducted the August 2002 VA 
examination.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See DSM-
IV; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See DSM-IV.

The Board realizes the veteran also was given a GAF score of 
54 on VA initial psychiatric evaluation in June 2002.  A GAF 
of 51-60 denotes moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  But 
the veteran does not demonstrate flat affect, circumstantial 
speech, occasional panic attacks or even moderate difficulty 
in his social and occupational functioning, as noted by the 
medical evidence of record reported above.  So even 
considering his lowest GAF score of 54, there simply 
is insufficient evidence to warrant a rating higher than 30 
percent prior to May 6, 2003, the effective date that he 
received a 50 percent rating.  Consequently, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the preceding period, and there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

The claim for an initial rating higher than 30 percent for 
the PTSD from August 27, 2001, to May 5, 2003, is denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
VA's duty to assist also includes the conducting of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).



The veteran submitted the report of H. Ezell Branham, Jr., 
M.D., dated in May 2003, who assigned the veteran a GAF score 
of only 35 and stated that his PTSD symptomatology renders 
him unemployable.  In light of the assignment of GAF scores 
of 65 by two VA examiners and the assignment of a GAF of 54 
by another examiner less then a year before Dr. Branham's 
examination, another examination is needed to resolve the 
issue of the current severity of the veteran's PTSD 
symptomatology as of May 6, 2003.

Accordingly, this case is hereby REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for psychiatric illness, 
particularly PTSD, since May 2003, the 
records of which are not already on file.  
With his authorization, obtain records 
from each health care provider he 
identifies.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.

3.  Upon completion of the above 
development, schedule the veteran for a 
psychiatric examination to assess the 
severity of his PTSD as of May 6, 2003 
onward.  It is imperative that the entire 
claims file, including a copy of this 
remand, be provided to, and reviewed by, 
the VA psychiatrist who is designated to 
examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent of memory loss, 
suspiciousness, depressed mood, anxiety, 
panic attacks, sleep impairment, impaired 
affect, impaired judgment, impaired 
thinking, impaired communication, 
impaired speech, impaired memory, 
impaired impulse control, neglect of 
personal hygiene and appearance, suicidal 
ideation, delusions, hallucinations, 
neglect of personal hygiene and 
appearance, suicidal ideation, 
or disorientation to time, place, or 
person.

The examiner should render a multi-axial 
diagnosis, to include assignment of a GAF 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected PTSD from that attributable to 
any nonservice-connected psychiatric 
impairment and, if so, the percentage or 
portion of the assigned GAF score 
representing impairment due to the 
service-connected PTSD.  The examiner 
should indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected PTSD from any 
nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.

Please also indicate whether the PTSD is 
so severe that the veteran is 
unemployable, irrespective of his age, 
etc.



4.  Then readjudicate the claim for a 
rating higher than 50 percent for the 
PTSD as of May 6, 2003.  If the claim 
remains denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



